Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruttler US Patent Application (20170324437), hereinafter “Ruttler”, Maddanimath et al., US Patent Application (20140104080), hereinafter “Maddanimath” and Reddy et al., US Patent Application (20170243498), hereinafter “Reddy”


Regarding claim 1 Ruttler teaches a voice-activated system for interactive heads-up display an aviation communication headset replacement cushion device with a heads up display [Ruttler para 0023] and control of traffic targets, receiving at least one voice request to replay one or more ATC instructions at 3112; and outputting the one or more ATC instructions [Ruttler para 0098] comprising: 
	a heads-up controller FIG. 1, such as the following components: control unit 106, computer memory with executable instructions 108, … microphone 114 [Ruttler para 0055] comprising: a microphone operably coupled to the control processors and configured to receive vocal control input from an operator, the microphone 114 can be used to capture audio emitted via the speaker 112 of the headset 100, such audio can include ATC instructions, common traffic advisory information, pilot-to-pilot communication, weather advisory, and intercom information [Ruttler para 0052] the received vocal control input decodable by the control processors into executable instructions, computer memory with executable instructions 108 [Ruttler para 0055]  the decoded executable instructions configured for directing the HUD to: transition the system between the active state and an inactive state receiving voice input using the at least one microphone following activation of the at least one headset push-to-talk button at 9308; identifying an Air Traffic Control (ATC) recipient using voice recognition with respect to the voice input at 9310; determining a radio frequency based on the ATC recipient and based on a geographic location determined using the at least one GPS unit at 9312; at 9314; and outputting a voice message via the at least one speaker confirming that the at least one headset communication radio has been tuned to the radio frequency associated with the ATC recipient [Ruttler para 0098]
Ruttler does not explicitly teach but Maddanimath  teaches an aircraft-based heads-up display (HUD) a Head-Up Display (HUD) included within an aircraft's Electronic Flight Instrument System (EFIS) [Maddanimath para 0020] configured to display a field of view (FOV) proximate to an aircraft CAS is an airborne system that detects and tracks aircraft near a host aircraft. TCAS is an airborne system that detects and tracks aircraft near a host aircraft … such as is shown in FIG. 1. [Maddanimath para 0020]; 
control processors in communication with the HUD Processor 22 may comprise, or be associated with, any suitable number of individual microprocessors, flight control computers, navigational equipment, … and other standard components [Maddanimath para 0019]; and configured to: receive traffic information from at least one surveillance system of the aircraft, the traffic information associated with one or more proximate aircraft within a threshold range of the aircraft, wireless transceiver 28 may receive Traffic Information Services-Broadcast (TIS-B) data from external control sources. In a preferred embodiment wireless transceiver 28 receives Traffic Collision Avoidance System (TCAS) data, and may receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. [Maddanimath para 0022] During operation of avionics display system 20, processor 22 drives … neighboring aircraft within a predetermined vicinity of the host aircraft. [Maddanimath para 0018] the one or more proximate aircraft comprising 1) at least one first proximate aircraft within the FOV  Referring to FIG. 4, there is shown a graphical representation of a TCAS display … however, the LMAP 74 shows only intruders 78 and 82 because intruder 80, while visible in VSD 76, is hidden beneath intruder 78 in LMAP display 74, [Maddanimath para 0031] and 
arrange the one or more proximate aircraft into at least one ordered sequence The order for highlighting hidden intruders on the LMAP display may be governed by the severity of the threat. For example, RA threats would be displayed followed by TA, followed by PT, and finally OT. [Maddanimath para 0039]; and when the system is in an active state, display one or more interactive traffic symbols via the HUD, The processor and antennas detect and track other aircraft (known as intruders) by interrogating their transponders, and tracking these intruders on a display. The TCAS processor analyzes the transponder replies to determined range, bearing and relative altitude [Maddanimath para 0023] the one or more interactive traffic symbols corresponding to the one or more proximate aircraft and each interactive traffic symbol indicating a status of the corresponding proximate aircraft The visual advisory takes the form of symbols on the one or more traffic displays; e.g. the LMAP display and VSD. The system identifies the relative threat of each intruder using various symbols and colors [Maddanimath para 0023]; and
sequentially highlight each proximate aircraft by traversing the ordered sequence with a displayed cursor If the cursor is hovering over a visible intruder symbol, the symbol is highlighted (STEP 106) on both the LMAP display and VSD as previously described. Next, processor 22 determines if any intruders are hidden below the visible intruder (STEP 108). If not, a subsequent change in cursor position will result in removal of the highlighting on both displays (STEP 109) [Maddanimath para 0037]; 
select at least one highlighted proximate aircraft If the cursor is hovering over a visible intruder symbol, the symbol is highlighted [Maddanimath para 0037]; and 
designate at least one selected proximate aircraft for at least one traffic application if it is determined that there are intruders hidden under the visible intruder symbol (STEP 108), and if the cursor is moved (STEP 110), highlighting is removed in both views. If the cursor is not moved (STEP 110) and there is another cursor click event (STEP 112), the next intruder is displayed and highlighted [Maddanimath para 0038]; and
Ruttler and Maddanimath do not explicitly teach but Reddy teaches 2) at least one parked aircraft outside the FOV In FIG. 2, host aircraft 202 is assigned surface route 204 through region 200. The surface route 204 comprises a first corner 214 and a second corner 212. The provided vehicle navigation system has identified a stationary aircraft to be a potential threat for host aircraft 202 on surface route 204. To communicate the identified potential threat, visually distinguishable threat symbol 208 is displayed, at the location of the stationary aircraft, providing a first visual alert. [Reddy para 0023] The threat symbol that gets assigned to a potential threat may be determined by using process results from STEP 312 and/or STEP 314 with a pre-arranged lookup table of threat types and corresponding threat symbols stored in memory. Visually distinguishable threat symbols may be application dependent, and may comprise a plurality of different visually distinguishable symbols, for example, to distinguish between aircraft and stationary objects, to distinguish between aircraft types and sizes, to distinguish between wrongly parked vehicles and too large vehicles, etc. [Reddy para 0030]

Ruttler discloses an aviation communication headset includes, but is not limited to, at least one microphone; one or more speakers; one or more docks configured to interface with one or more eyepieces; and at least one control unit operable to perform operations including at least: detecting a presence of one or more eyepieces at the one or more docks; and outputting aviation flight information via the one or more docks for display on the one or more eyepieces.
Maddanimath discloses a system and method for displaying a first intruder aircraft symbology on a lateral map display and on a vertical situation display is provided. Symbology is generated that is graphically representative of the first intruder aircraft on the lateral map display and the VSD. Additional symbology is generated to correlate the first intruder aircraft on the lateral map display to that on the vertical situation display.
Reddy discloses a navigation system that processes a route plan and data from the surrounding environment to identify a potential threat of undesirable contact anywhere along the route plan. The provided navigation system generates an informative, anticipative display of the vehicle's surrounding environment. When a potential threat is identified, the provided navigation system provides a visual threat alert that enables rerouting the vehicle, thereby averting the potential threat.
Prior to the effective date of the invention it would have been obvious to combine the teachings of Ruttler, Maddanimath, and Reddy.  Maddanimath improves Ruttler’s voice activated aviation flight information system with traffic management and priority control systems which produce visual indications of said information. Reddy further improves the display of aircraft traffic systems by providing traffic information about ground movement and detection of collision systems to Ruttler’s flight information system.

Regarding claim 2 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Ruttler teaches wherein the heads-up controller includes at least one switch operable by the operator for at least one of: transitioning the system between the active state and the inactive state; and activating the receiving of the vocal control input. The aviation communication headset 100 can include at least one auxiliary communication radio 138 wired or wirelessly linked; and at least one auxiliary push-to-talk button 122 … The button 122 can be a soft button, switch, mechanical button, or a voice activated button. The auxiliary push-to-talk button 122 is incorporated into an earcup, the armband display 139, or speaker/microphone cable or link 137 of the smart aviation communication headset 100. [Ruttler para 0049]

Regarding claim 3 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein the executed instructions are configured to direct the HUD to at least one of highlight, select, and designate at least one proximate aircraft based on a relative position of the proximate aircraft. if the intruder aircraft is within six nautical miles and has a relative altitude of .+-.1,200 feet, the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display. [Maddanimath para 0026]

Regarding claim 4 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein the executed instructions are configured to direct the HUD to at least one of highlight, select, and designate at least one proximate aircraft based on an identifier corresponding to the proximate aircraft. FIG. 2 illustrates a simplified LMAP display graphically representing a host aircraft 50 and a five-nautical-mile range ring 52. … Proximate traffic (PT) 56 at an altitude of one-thousand feet below host aircraft 50 and descending is graphically represented as white or cyan filled (represented by stippling throughout the figures) diamond 56. [Maddanimath para 0028]

Regarding claim 5 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Ruttler teaches wherein the executed instructions are configured to direct the HUD to cancel the at least one designated traffic application. intercom speech input via a microphone of the aviation communication headset at 9012; and turning the insert device on or off based on the one or more audible commands at 9014. For example, the processor of the insert device can recognize a speech command received via the microphone of the insert device to power down or enter a low power non-detecting state. [Ruttler para 0143]

Regarding claim 6 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Ruttler teaches wherein the executed instructions are configured to direct the HUD to update the threshold range. message based at least partly on speech recognition performed on the voice data at 10310; digitally encoding the at least one relay request and message for transmission at 10312; and transmitting a digital relay request and message over a communication frequency to enable the at least one headset communication radio to extend or modify communication range through another aircraft radio without redundant audio broadcasts at 10314. [Ruttler para 0157]

Regarding claim 7 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Reddy teaches wherein the HUD is configured to: display at least one first traffic symbol corresponding to the at least one first proximate aircraft, each first traffic symbol associated with a relative position of the corresponding first proximate aircraft Parked aircraft 108 is too large for its parking stall, causing a portion of the parked aircraft 108 to extend toward surface route 104, so if aircraft 102 proceeds forward, a potential threat for a wing tip collision by host aircraft 102 may be realized as an actual wing tip collision. In contrast, parked aircraft 110 does not provide a potential threat. [Reddy para 0020]; and display at least one second traffic symbol corresponding to each parked aircraft, each second traffic symbol displayed along an edge of the HUD based on a relative position of the corresponding parked aircraft. the navigation system displays a visually distinguishable threat symbol on the surface map at the threat location; the visually distinguishable threat symbol provides a crew with advanced awareness of the potential threat, and provides ample reroute time. Non-limiting examples of threats comprise a parked aircraft that is too large for its parking stall, an aircraft that is parked in a misaligned manner in its parking stall [Reddy para 0019]

Regarding claim 8 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein the HUD is configured to: display, adjacent to each interactive traffic symbol, an identifier corresponding to the proximate aircraft During operation of avionics display system 20, processor 22 drives graphics module 27 which, in conjunction with processor 22, drives monitor 24 to produce a graphical display 26 that visually provides a pilot and crew with information pertaining to the host aircraft and to neighboring aircraft within a predetermined vicinity of the host aircraft. Graphical display 26 may include visual representations of one or more of flight characteristics pertaining to a neighboring aircraft, [Maddanimath para 0018]; and display, adjacent to each interactive traffic symbol corresponding to a selected proximate aircraft or a designated proximate aircraft, additional traffic information associated with the proximate aircraft, the additional traffic information selected from a group including: relative position information; airspeed information; trajectory information; and spacing information. visual advisories, in the form of for example three symbols are displayed on one of the LMAP and a VSD displays. The specific symbol type is dependent upon the intruder's location and closing rate. The symbols change shape and color as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern. [Maddanimath para 0025]

Regarding claim 9 Ruttler, Maddanimath and Reddy discloses everything in claim 8 above. In addition, Maddanimath teaches wherein the HUD is configured to present the additional traffic information via a dynamic display. in the form of for example three symbols are displayed on one of the LMAP and a VSD displays [Maddanimath para 0025]

Regarding claim 10 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein the HUD is configured to display the one or more interactive traffic symbols at an increased prominence based on a higher priority of the corresponding proximate aircraft within the ordered sequence. the order for highlighting hidden intruders on the LMAP display may be governed by the severity of the threat. For example, RA threats would be displayed followed by TA, followed by PT, and finally OT. Within a given threat category, priority may be based on relative altitude with respect to the host aircraft; i.e. the intruder with the lowest relative altitude is the first to be highlighted. [Maddanimath para 0039]

Regarding claim 11 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein the HUD is configured to display the one or more interactive traffic symbols at a decreased prominence based on a lower priority of the corresponding proximate aircraft within the ordered sequence. RA threats would be displayed followed by TA, followed by PT, and finally OT. Within a given threat category, priority may be based on relative altitude with respect to the host aircraft; i.e. the intruder with the lowest relative altitude is the first to be highlighted. [Maddanimath para 0039]

Regarding claim 12 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Ruttler teaches wherein the HUD is configured to superimpose the one or more interactive traffic symbols over visual content displayed by the HUD. information obtained from the ADS-B receiver 130 (e.g., traffic and weather), can be used to output audible indications via the speakers 112 or visual indications via the augmented/virtual reality eyewear 120 [Ruttler para 0028] mage associated with at least one field of view via the one or more eyepieces at 308; and overlaying at least one of the following information over the at least one synthetic image: airspeed, groundspeed, true airspeed, indicated airspeed, heading, course, glideslope, attitude, turn coordination, altitude, heading bug, altitude bug, airspeed bug, climb or descent rate, climb or descent rate bug, communication information, navigation information, wind, highway-in-the-sky information, airspace, wind information, CDI information, HIS information,. [Ruttler para 0070]

Regarding claim 13 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Ruttler teaches wherein: the control processors are in communication with one or more attitude sensors of the aircraft; and the HUD is configured to automatically transition the system to the inactive state based on an unusual attitude detected by the attitude sensors. However, as the pilot turns left or right or up or down or backwards, the synthetic view will change to correspond with the new orientation. This feature enables the pilot to explore not just in the forward direction that tracks the movement of the plane, but also other areas that surround the pilot. As an example, the pilot may be flying in a valley surrounded by mountainous terrain and the synthetic vision goggles will enable the pilot to view synthetic reality of the valley as well as the mountains merely by turning his or her head. This simulates actual free vision in three-dimensional space. However, despite the synthetic reality being fluid, some of the flight instrument information is desired to remain within the field of view regardless of the pilot's head orientation. This flight information can include airspeed, traffic warnings, angle of attack information, altitude, engine information, or other similar critical information.  [Ruttler para 0071]

Regarding claim 14 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein: the control processors are configured to receive the traffic information from at least one of a traffic collision avoidance system (TCAS) and an automated dependent surveillance-broadcast (ADS-B) receiver wireless transceiver 28 receives Traffic Collision Avoidance System (TCAS) data, and may receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. [Maddanimath para 0022] and the HUD is configured to automatically transition the system to the inactive state based on a resolution advisory (RA) issued by the TCAS. An intruder of this type is still not considered a threat and is displayed to assist the pilot in visually acquiring the intruder. A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA). An RA is displayed as a red filled square. [Maddanimath para 0026]  It would be a simple matter of a design choice to transition a system to inactive as even Maddanimath teaches a transition based upon a receiving a Resolution Advisory “RA” based on a result by the computer instructions.

Regarding claim 15 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein: the control processors are configured to detect at least one of a data loss and a data fault associated with the traffic information; and the HUD is configured to remove the one or more interactive traffic symbols associated with the data loss or the data fault. FIG. 10 is a flowchart describing a process 100 for carrying out the above described operations. When a user input event, in this a cursor click event generated via user input device 21 (FIG. 1), is received (STEP 102), it is first determined if the cursor is hovering on an intruder symbol (STEP 104). If the cursor is hovering over a visible intruder symbol, the symbol is highlighted (STEP 106) on both the LMAP display and VSD as previously described. Next, processor 22 determines if any intruders are hidden below the visible intruder (STEP 108). If not, a subsequent change in cursor position will result in removal of the highlighting on both displays (STEP 109). [Maddanimath para 0037]  When data change is detected the HUD system displays the change

 Regarding claim16 Ruttler, Maddanimath and Reddy discloses everything in claim 1 above. In addition, Maddanimath teaches wherein: the HUD includes a head-worn display (HWD) worn by the operator, the FOV of the HUD substantially aligned with an orientation of the operator. upon docking the synthetic vision goggles to the headset, the synthetic view of reality can be displayed. As discussed previously, the synthetic reality can be untethered to the movement or direction of the plane enabling free exploration of three-dimensional space based on head movement and orientation of the pilot. [Maddanimath para 0072]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694